Citation Nr: 0635414	
Decision Date: 11/14/06    Archive Date: 11/27/06

DOCKET NO.  03-01 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for prostate cancer, 
including as due to exposure to toxic chemicals and Agent 
Orange in service.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from December 1958 to March 
1966.  

This appeal arises from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied service connection for prostate 
cancer, heart disease and kidney stones.  

The veteran limited his appeal to the issues of service 
connection for prostate cancer and heart disease in his 
January 2003 substantive appeal.  38 C.F.R. § 20.200, 20.201 
(2006).  

The Board of Veterans' Appeals (Board) remanded the claims in 
January 2005 for further development.  The claims were 
returned to the Board.  In March 2006, the Board denied 
service connection for heart disease and remanded the claim 
for service connection for prostate cancer to obtain a VA 
opinion.  A VA examination was conducted and an opinion 
obtained in March 2006.  The development ordered has been 
completed.  Stegall v. West, 11 Vet. App. 268 (1998).  The 
issue of service connection for prostate cancer has been 
returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  Service medical records do not include any treatment for, 
or diagnosis of any prostate disorder.  

2.  The veteran is unaware of any exposure to Agent Orange in 
service and there is no documentation of any such exposure in 
the claims folder.  

3.  The veteran's duties in service included painting motor 
vehicles.  

4.  The claims folder does not include any evidence of any 
disorder of the prostate during the initial post service 
year.  

5.  Service personnel records do not indicate the veteran 
served in the Republic of Vietnam or that he was awarded a 
Vietnam Service Medal.  

6.  Private medical record indicate that adenocarcinoma of 
the prostate was first diagnosed in October 1996.  

7.  There is no competent medical evidence which links the 
veteran's adenocarcinoma of the prostate with exposure to 
toxic chemicals, such as paints or solvents, in service.  


CONCLUSION OF LAW

Prostate cancer was not incurred or aggravated in active 
military service; and the service incurrence of prostate 
cancer may not be presumed.  38 U.S.C.A. §§ 1110, 1112, 1116, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

The veteran filed his claim for service connection in August 
2001.  The RO sent the veteran a letter in November 2001, 
which informed him of the evidence necessary to show 
entitlement to service connection, what VA needed from the 
veteran, how VA could assist the veteran with his claim, 
explained VA's duty to assist in obtaining evidence, and 
explained what the RO had done to help with the veteran's 
claim.  In March 2002, the RO wrote a letter to the veteran 
informing him they had requested the medical records he 
identified.  The RO then received the records from the Scott 
and White Belton Clinic.  The RO denied the claim for service 
connection in June 2002.  

A statement of the case was issued to the veteran in December 
2002 which explained why the veteran's claim was denied.  The 
veteran was specifically informed there was no medical 
evidence which supported a connection between his currently 
diagnosed prostate cancer and exposure to chemicals from 
paint in service.  

The veteran appeared and gave testimony before the 
undersigned Veterans Law Judge in September 2004 at the RO in 
Waco, Texas.  The claim was remanded in January 2005 to 
afford the veteran a VA examination.  A letter was sent to 
the veteran in March 2005 informing him that a VA examination 
was being scheduled to obtain a medical opinion.  

A supplemental statement of the case (SSOC) was issued to the 
veteran in November 2005.  The SSOC informed the veteran of 
the additional evidence obtained and explained he had no 
verified service in the Republic of Vietnam.  

The Board again remanded the claim in March 2006.  VA 
obtained a copy of the December 2005 VA evaluation identified 
by the veteran in his December 2005 letter.  A VA examination 
was conducted in March 2006 and an opinion obtained.  A 
letter was sent to the veteran by VA in March 2006.  The 
letter explained to the veteran the status of his appeal and 
kept him apprised of the evidence which had been obtained.  A 
SSOC was sent to the veteran in April 2006.  It explained to 
the veteran how disability evaluations and effective dates 
were assigned for service connected disabilities in 
compliance with the Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  VA again explained to the veteran why the 
claim was denied.  In July 2006, the veteran submitted a 
statement indicating he had no additional evidence to submit.  

VA has cured any defect in the prior notice to the veteran.  
In the circumstances of this case, a remand to have the RO 
take additional action would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  No further actions to assist the veteran in 
developing his claims are required.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations:  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including malignant tumors, 
when they are manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral neuropathy" 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 C.F.R. 
§ 3.309(e), and Note 2 (2006).

For the purposes of § 3.307, the term herbicide agent means a 
chemical in an herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the period beginning on January 9, 1962 and ending on 
May 7, 1975.  A veteran who served in the Republic of Vietnam 
during the period set out above shall be presumed to have 
been exposed to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(i) and (iii) (2006).  

Factual Background and Analysis.  The veteran is seeking 
service connection for prostate cancer.  There is no evidence 
of prostate cancer in service or during the initial post-
service year.  There is no debate as to the first date of 
diagnosis of prostate cancer in October 1996, some thirty 
years after the veteran's separation from the service.  The 
veteran has limited his contentions to two theories of 
entitlement.  One, that his prostate cancer is related to 
exposure to Agent Orange in service; and two, that his 
prostate cancer is related to exposure to toxic chemicals in 
service.  

First, on his original August 2001 application for VA 
benefits the veteran indicated he served in Vietnam on 
temporary duty (TDY) in April or May 1963 and again in 
October 1963.  On his application he checked that his 
exposure to Agent Orange was "unknown."  He did list 
prostate cancer as a disability related to exposure to Agent 
Orange and listed Vietnam as the country were he was exposed.  
The veteran testified in September 2004 that he was sent to 
the Republic of Vietnam twice in 1963.  (T-7, 8).  

Presumptive service connection is provided for prostate 
cancer for veterans who served in the Republic of Vietnam as 
defined at 38 C.F.R. § 3.307 (a)(6)(iii)(2006).  VA requested 
verification of the veteran's periods of TDY in Vietnam 
through official channels.  In July 2005, and again in August 
2005, they received a reply that there was no evidence found 
in the veteran's file to substantiate any service in Vietnam.  
The veteran's service personnel file was forwarded to VA.  
The Board reviewed the veteran's service personnel records 
and found no evidence of any service or duty in the Republic 
of Vietnam.  The records indicate the veteran had foreign 
service in Okinawa.  No travel orders or TDY for the Republic 
of Vietnam was listed in any of his records.  The Board notes 
the veteran was not awarded a Vietnam Service Medal, nor has 
there been any allegation he served in the waters offshore of 
the Republic of Vietnam during the requisite period.  The 
veteran's claim is not governed by the United States Court of 
Appeals for Veterans Claims recent holding in Haas v. 
Nicholson, 20 Vet. App. 257(2006).  The stay invoked for 
claims governed by Haas is not applicable to the veteran's 
claim.  See BVA Chairman's Memorandum No. 01-06-24.  The 
evidence does not demonstrate the veteran had service in the 
Republic of Vietnam within the meaning of 38 C.F.R. § 3.307 
(a)(6)(iii)(2006).  For that reason, service connection for 
prostate cancer as provided by the regulations at 38 C.F.R. 
§ 3.307 and 3.309 is not warranted.  

The appellant is not limited to demonstrating that service 
connection is warranted on a presumptive basis.  See Combee 
v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994).  He may also 
prevail if the evidence demonstrates his prostate cancer was 
incurred in service.  In order to establish service 
connection for the claimed disorder, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

The evidence includes a diagnosis of prostate cancer in 
October 1996 which provides evidence of a current disability.  
As to element two, the veteran stated on his application that 
he did not know if he was exposed to Agent Orange in service.  
There is no lay evidence or any documentation which indicates 
the veteran was exposed to Agent Orange in service.  There is 
no evidence which satisfies the requirement of element two 
that there be evidence of in-service incurrence.  In an 
August 2005 examination report, a VA physician opined that 
the veteran's prostate cancer was more likely than not 
related to exposure to Agent Orange, but he qualified his 
opinion by noting only if exposure to Agent Orange was 
confirmed.  As discussed, there is no evidence which confirms 
exposure to Agent Orange in service.  

In the alternative, the veteran contends his prostate cancer 
was caused by exposure to toxic chemicals in service.  In his 
statements and testimony the veteran has consistently 
reported that his duties in service included painting motor 
vehicles.  He contends the paint and chemicals used in the 
process were highly toxic and caused his prostate cancer.  A 
review of the veteran's service personnel records indicates 
his duties included painting motor vehicles and the Board 
concludes that the veteran was exposed to paint and solvents 
in service as part of his duties.  

The evidence of record establishes a diagnosis of prostate 
cancer, and the occurrence of an event in service, exposure 
to paint and solvents.  The remaining question is whether 
there is competent medical evidence which provides a link 
between the exposure to paint and solvents in service and the 
veteran's current prostate cancer.  

The evidence in the claims folder which addresses that 
question is limited to the statements of the veteran and the 
March 2006 opinion of the VA physician. The Board reviewed 
the material submitted by the veteran which addressed the 
hazards of paints and solvents and found no specific 
reference to any relationship between exposure to paint and 
the development of prostate cancer.  The data submitted 
related exposure paint to development of kidney or liver 
damage and respiratory or skin disorders.  The articles did 
not link prostate cancer to exposure to paint.  

The opinion of the veteran may not be considered competent 
evidence regarding the etiology of his prostate cancer as a 
lay person is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The only competent medical evidence in the claims folder 
addressing nexus between exposure to paint and solvents and 
the development of prostate cancer is the opinion of the VA 
physician contained in the March 2006 VA examination report.  
The VA physician wrote that there was no way to confirm the 
level of exposure to paint fumes, nor was there any 
conclusive evidence that paint fumes were related 
epidemiologically to increased prostate cancer incidence.  
The diagnosis of prostate cancer could more logically be 
attributed to the veteran's age, as prostate cancer was most 
commonly a malignancy in men over age 50.  He noted the 
veteran was 55 at the time of his diagnosis of prostate 
cancer. 

In the absence of evidence confirming that the veteran served 
in Viet Nam and is entitled to a presumption that he was 
exposed to a toxic herbicide, or competent medical evidence 
linking the veteran's exposure to paint and solvents in 
service to the development of prostate cancer, the 
preponderance of the evidence is against the claim; there is 
no doubt to be resolved; and service connection is not 
warranted.  


ORDER

Entitlement to service connection for prostate cancer, 
including as due to exposure to toxic chemicals and Agent 
Orange in service, is denied.  







____________________________________________
RONALD W. SCHOLZ 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


